Citation Nr: 0714183	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

 Whether the appellant is competent for Department of 
Veterans Affairs (VA) purposes. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1955 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which determined that the veteran was not competent to handle 
the disbursement of funds.


FINDINGS OF FACT

The veteran does not possess the mental capacity to enter a 
contract or to manage his own affairs, including the 
disbursement of funds without limitation.   


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. § 5100 to 5107 (West 2002 & Supp. 2006), are not 
applicable to this claim on appeal.  In Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006), the United States Court of Appeals  
for Veterans Claims explicitly held that the VCAA does not 
apply to competency cases.  Consequently, the Board is not 
required to address the RO's efforts to comply with the VCAA 
with respect to the issue here on appeal. 

In a December 2002 rating decision, the RO proposed that the 
veteran be found incompetent for VA purposes.  The RO noted 
that a VA examiner had made a finding that the veteran had 
shown evidence of poor judgment with extremely poor money 
management and was thus incompetent.  The veteran argued, 
however, that he was competent to manage his VA funds.  

The RO sent the veteran a January 2002 letter informing him 
that the RO proposed a rating of incompetence.  The letter 
informed the veteran that he had the opportunity to submit 
any evidence, information or statement regarding the case and 
that he could request a personal hearing.  In October 2003, 
the RO issued its rating decision finding that the veteran 
was incompetent to handle the disbursement of funds.  The 
Board finds that proper administrative procedures were 
followed in proposing the finding of incompetency.  See 38 
C.F.R. §§ 3.103, 3.353(e). 

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or manage his affairs, including the disbursement of 
funds without limitation.  See 38 C.F.R. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  See 38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  See 38 C.F.R. § 3.353(c).  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of the disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id. 

By a May 1983 rating decision, the veteran was granted a 100 
percent evaluation for his service-connected schizophrenic 
disorder.  This rating decision also found the veteran 
competent for VA purposes, even though VA medical examiners 
had recommended a finding of incompetency.  

Of record is a December 2001 outpatient VA medical center 
record, which shows that the veteran was admitted for 
subsequent hospital care complaining of depressed mood and 
psychosis.  This record shows a history of noncompliance with 
prescribed medication and evidence of poor judgment with 
extremely poor money management.  In particular, it was noted 
that the veteran gave money to people and allowed people to 
use his credit cards.  It was further noted that the 
veteran's situation was deteriorating.  

In April 2003 the veteran was discharged from the VA medical 
center after hospitalization and evaluation of his 
psychiatric disorder.  It was noted that the veteran had been 
spending money on unnecessary items.  The examiner remarked 
that the veteran had developed significant cognitive 
impairment in the past two or three years.  In closing, the 
examiner found the veteran unemployable and not competent to 
handle money for VA purposes. 

The veteran underwent an August 2003 psychiatric examination; 
the examiner's main purpose was to whether the veteran was 
competent to manage funds for VA purposes.  The examiner 
noted review of the veteran's claims file.

The examiner remarked that the veteran's behavior had 
deteriorated in the past two and a half years.  The examiner 
noted prior mild deficiencies in constructional skills, 
executive functioning and memory, verbal skills, motor skills 
and programming.  The examiner also noted that judgment and 
insight were previously found to be poor.  

The majority of the August 2003 interview focused on the 
veteran's understanding of his current financial situation.  
The veteran stated that he received about $2,300 in 
compensation from VA every month.  He reported that a woman, 
with whom he was involved over a year a go, "took [him] for 
$18,000."  He stated that she had him purchase numerous 
items for her on his credit card and left him with 
significant debt.  When asked why he did this, the veteran 
responded "love is blind."  His plan for dealing with the 
debt was to apply for a new credit card with a $100,000 
credit limit, which provided bad debt insurance, i.e. that 
the debt would be paid in the event of his death.  The 
veteran was wearing a lot of jewelry and stated that he 
bought it because he did not have enough money to pay off his 
debt and indicated as a consequence that he decided to spend 
the money on jewelry instead of attempting to pay off the 
debt. 

Mental status examination revealed that his insight was fair 
and his judgment was impaired.  The examiner found that the 
veteran was unable to manage his funds primarily because of 
his impulsivity and difficulty with judgment, which was 
consistent with findings on neuropsychological examination 
and abnormalities noted on his CT, MRI and SPECT scan.  The 
examiner stated in closing that although the executive 
functioning test on examination indicated only mild 
impairment, the veteran appeared to be making poor judgments 
regarding the management of his money.  

The Board finds that the evidence from the veteran's August 
2003 examination, combined with that from the treatment 
records in the veteran's claims file, constitutes clear and 
convincing medical evidence that the veteran is incompetent 
to handle his VA funds.  The only pieces of medical evidence 
directly addressing the question of whether the veteran is 
competent to handle his VA benefits are the April 2003 and 
August 2003 VA examination reports in which the examiners 
clearly indicate that the veteran is not capable of managing 
his own affairs or VA benefits.  The Board notes that there 
is no medical evidence of record countering the examiners' 
findings.  

The Board highlights that the veteran has asserted that he is 
competent.  The veteran, however, has not claimed, or shown, 
that he is a medical expert, capable of rendering medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Court has held that lay statements are insufficient to 
rebut a VA determination of incompetence.  See Sanders v. 
Brown, 9 Vet. App. 525, 529 (1996).  

The Board finds that the veteran does not possess the mental 
capacity to contract or to manage his own affairs.  
Therefore, the Board concludes that the veteran is not 
competent to handle the disbursement of VA funds.  See 38 
C.F.R. § 3.353(d). 


ORDER

The veteran is not competent to handle disbursement of VA 
funds. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


